Citation Nr: 0429388	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  93-29 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to an initial disability rating higher than 
10 percent for residuals of a left ankle injury.

3.  Entitlement to an initial disability rating higher than 
10 percent for residuals of an avulsion fracture of the left 
cuboid bone.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1959 with additional periods of active duty for 
training or inactive duty for training until August 1994.  
The veteran was on active duty for training (ADT) in April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and November 1999 
decisions by the Department of Veterans Affairs (VA) New 
Orleans, Louisiana, Regional Office (RO).  The August 1995 
decision denied service connection for residuals of a left 
knee injury and service connection for residuals of a left 
ankle injury.  Service connection was granted for residuals 
of an avulsion fracture of the left cuboid bone, initially 
rated as noncompensable.  The veteran filed a notice of 
disagreement with regard to these issues.  A September 1997 
supplemental statement of the case (SSOC) increased the 
initial rating for residuals of an avulsion fracture of the 
left cuboid bone to 10 percent.  Service connection for 
residuals of a left knee injury and service connection for 
residuals of a left ankle injury remained denied.  A 
videoconference hearing was held before a Member of the Board 
in April 1998.  The Board remanded the issues of service 
connection for residuals of a left knee injury and service 
connection for residuals of a left ankle injury to the RO for 
further development in Board decisions of September 1998 and 
March 1999.  A rating decision of November 1999 granted 
service connection for residuals of a left ankle injury with 
an initial disability rating of 10 percent.  Service 
connection for residuals of a left knee injury remained 
denied.  The veteran subsequently perfected his appeal with 
regard to these three issues.

A November 1999 rating decision denied service connection for 
Hepatitis C.  The veteran filed a notice of disagreement and 
subsequently perfected his appeal.  The veteran's appeal on 
this issue was merged with his earlier appeal in November 
2001.  The Board issued a decision in April 2002 denying the 
claims.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs (Secretary) filed a Joint Motion for Remand.  The 
motion was granted by the Court later that month.  The case 
is now before the Board for further action in accordance with 
the instructions contained in the Joint Motion.

In October 2003, the Board remanded the case for the actions 
outlined in the joint motion.  Entitlement to service 
connection for hepatitis C was granted by RO in a decision of 
May 2004, and that issue is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Board's previous remand of October 2003, the Board 
requested a medical opinion regarding whether a current left 
knee disorder was related to left knee manifestations in 
service in 1958 and 1959.  In particular, service medical 
records from the original period of service in 1958 and 1959 
show a complaint of left knee pain and a history of a left 
knee biopsy.  Significantly, however, the examination report 
dated in January 2004 does not address this particular 
question.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the case must be remanded for the purpose of 
obtaining an addendum which addresses this question.

Regarding the claim for an increased rating for a left ankle 
disability, the Joint Motion indicated that the Board had not 
adequately addressed the presence of functional loss due to 
pain, and the effect on range of motion of weakness, 
fatigability, or incoordination.  With respect to the claim 
for an increased rating for an avulsion fracture of the left 
cuboid, the Joint Motion stated that the Board had not 
provided an adequate discussion of the evidence to justify 
its conclusion that the evidence of record failed to 
demonstrate that the veteran had more than a moderate foot 
injury.  The Board remanded the case in October 2003 for an 
orthopedic examination to address these concerns.  However, 
the examination report of January 2004 does not contain all 
the requested information.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the VA physician 
who examined the veteran in January 2004 
and request an addendum with an opinion 
regarding the etiology of the veteran's 
current left knee disorder.  The claims 
file and a separate copy of this request 
must be made available to the doctor and 
reviewed.  The doctor should review the 
service medical records from the original 
period of service in 1958 and 1959 showing 
a complaint of left knee pain and a 
history of a left knee biopsy.  The 
opinion should address whether the left 
knee manifestations in service in 1958 and 
1959 represented the onset of any current 
left knee disorder.  In the event that 
doctor who performed the orthopedic 
examination in January 2004 is not 
available, this fact should be documented 
and the opinion should be given by the VA 
examiner who performs the orthopedic 
examination requested below.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination:  An orthopedic examination to 
determine the severity of the veteran's 
left ankle and cuboid disorders.  The 
claims folder and a separate copy of this 
request must be made available to the 
examiner and reviewed before the 
examination.  The examiner should comment 
on the functional limitations, if any, 
associated with the veteran's service-
connected left ankle and cuboid disorders.  
The examiner should specifically note 
whether there is functional loss due to 
weakness, fatigability, incoordination, 
pain on movements, or when the joint is 
used repeatedly over time.  The examiner 
is requested to specifically comment on: 
i) whether pain is visibly manifested on 
movement; ii) the presence and degree of, 
or absence of, muscle atrophy attributable 
to the service- connected disorders; iii) 
the presence or absence of changes in the 
condition of the skin indicative of disuse 
due to the service-connected disability, 
or iv) the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disabilities.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The examiner 
must specifically state whether the 
veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated 
pathology.  The examiner should 
characterize the severity of the foot 
injury due to the left cuboid avulsion 
fracture.  If necessary to ascertain that, 
the veteran should be afforded imaging or 
other diagnostic studies. 

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claims.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




